UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7922



SHAKA MACUMBA ZULU X, a/k/a Michael Wayne
Montgomery,

                                             Plaintiff - Appellant,

          versus

RICHARD BUNDRICK, Inmate Relations Coordinator
at the Maximum Security Unit; SOUTH CAROLINA
DEPARTMENT OF CORRECTIONS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-95-741-6-3AK)


Submitted:   March 19, 1996                  Decided:   May 30, 1996

Before HALL and NIEMEYER, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shaka Macumba Zulu X, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. X v. Bundrick,
No. CA-95-741-6-3AK (D.S.C. Oct. 24, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2